DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 08/06/2021, with respect to the previous claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments and amendments, filed 08/06/2021, with respect to the previous 35 USC §103 rejections have been fully considered and are persuasive.  The 35 USC §103 rejections have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
I will preface this by saying that this case was docketed to me because the claims positively recite a thermoelectric element; the inventive concept, both as defined in the specification (instant ¶¶9-23), and what I have identified as distinguishing over the prior art, is a coupling structure between a heat sink and a fan. This obviously could be used for a variety of devices beyond a thermoelectric element, and indeed, the closest prior art of record for such a coupling structure, Tung, et al., US-20100002389-A1, uses the fastener in a cooling module with a fan and a heat sink, and does not even contemplate similar fasteners for the claimed use, i.e. in a thermoelectric device. I reached out to QNs of other CPC areas (H01L23, H05K7, both because this is where Tung and similar references were classified), but there were no fruitful search suggestions.
Regarding the claimed limitations: “a heat conversion device comprising: a thermoelectric element; a heat sink disposed on the thermoelectric element; a fan disposed to be spaced a predetermined distance from the heat sink; and a coupling member which fixes the heat sink and the fan,” this is a very conventional structure for thermoelectric devices; Nagy, et al., US-6530231-B1, teaches such as tructure, but there are myriad references examiner could have used instead.
Regarding the claimed limitations “wherein the coupling member includes: a shaft, a first fixing portion disposed on one end of the shaft and fixed to the heat sink, a second fixing portion which protrudes from an outer circumferential surface of the shaft and is fixed to the fan, and a separating portion which is disposed between the first fixing portion and the second fixing portion, wherein the separating portion is disposed between the heat sink and the fan, and wherein the shaft, the first fixing portion, the second fixing portion, and the separating portion are integrally formed,   Reply to Office Action dated June 17, 2021wherein the heat sink includes a groove for fixing the first fixing portion, the groove having a diameter, wherein the first fixing portion includes a et al., US-20100002389-A1 (see Figs. 3-4, and claim mapping in Non-Final Rejection mailed 12/21/2020). The examiner believes that, given a heat sink connected to a fan, one of ordinary skill in the art at the effective filing date of the claimed invention would use such a structure to provide see Tung, ¶¶4-5, noting the use of this fastener achieves the advantages of instant specification, ¶23).
However, the claim requires the additional limitations “the second diameter of the middle region is 1 to 1.1 times the diameter of the groove, … and along the entire et al., US-20070237602-A1, which also teaches vibration-dampening fasteners, teaches that having dimensions of the fastener slightly smaller than the corresponding recess achieves a tight fit, which is generally advantageous (see ¶¶17-18 and Figs. 3-4), and the examiner believes this reference makes obvious this feature to one of ordinary skill in the art at the effective filing date of the claimed invention.
However, the claims require additional limitations, “a front end region having a first diameter, …, a rear end region having a third diameter larger than the second diameter,” in combination with “wherein the first diameter of the front end region is less than the diameter of the groove, the second diameter of the middle region is 1 to 1.1 times the diameter of the groove, and the third diameter of the rear end region is larger than the diameter of the groove, … and along the entire middle region between the first end and the second end, the second diameter of the middle region is 1 to 1.1 times the diameter of the groove.”
Regarding these features, Hsu, et al., US-20140209273-A1, teaches a fastener having some, but not all, of the claimed attributes (heat sink has a groove, “third” diameter 321 is larger than a second diameter / diameter of 320, which again the examiner believes the limitations re: middle region are obvious to provide a tight-fit, and “third” diameter 321 is larger than the diameter of the groove). However, Hsu does 
Other pertinent references WO-2018174468-A1, which illustrates the claimed features, but is not prior art (the claimed features are only supported by foreign priority document KR 10-2018-0028090, and not the earlier filed priority document, giving the application an effectively filed date of 03/09/2018. The claimed subject matter of the instant application finds support in the priority document KR 10-2017-0071492, giving the instant application an effective filing date of 06/08/2017).
If the fastener is novel, as the examiner believes based on the prior art, above, broader claims directed solely to the fastener, heat sink, and fan could conceivably be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721